Citation Nr: 0004514	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  94-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Evaluation of service-connected degenerative arthritis of 
the left shoulder, evaluated as 20 percent disabling from 
March 29, 1991.

2.  Evaluation of service-connected degenerative arthritis of 
the left knee, evaluated as 10 percent disabling from March 
29, 1991.

3.  Evaluation of service-connected instability of the left 
knee, evaluated as 20 percent disabling from March 29, 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945 and from April 1951 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1992 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for degenerative arthritis of the left shoulder 
and left knee.  The left shoulder degenerative arthritis was 
assigned a 20 percent evaluation, effective from March 29, 
1991, and the left knee degenerative arthritis was assigned a 
10 percent evaluation, effective from March 29, 1991.  
Subsequently, by a May 1999 decision, the RO assigned a 20 
percent rating for left knee instability, separate from the 
10 percent rating for arthritis.  This rating was also made 
effective from March 29, 1991.  

(The issues of higher evaluations for the veteran's service-
connected left knee disabilities will be addressed in the 
remand that follows this decision.)


FINDING OF FACT

The veteran's service-connected degenerative arthritis of the 
left shoulder is manifested by objective evidence of pain 
that equates to limitation of motion of the minor arm to 25 
degrees from the side.


CONCLUSION OF LAW

A 30 percent evaluation for service-connected degenerative 
arthritis of the left shoulder is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.7, 4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that his service-connected left shoulder 
disability is manifested by chronic pain and loss of motion 
that have become worse over time and thereby warrants the 
assignment of a higher disability evaluation.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Service medical records show that the veteran was found to be 
right-hand dominant.  See July 1972 Medical Board 
examination.  They also show his complaints, diagnoses, 
and/or treatment for left shoulder pain and reduced range of 
motion.  More recently, VA treatment records, dated from May 
1973 to October 1991, show the veteran's periodic complaints 
and/or treatment for left shoulder pain and decreased range 
of motion.  See VA treatment records dated in June 1976, 
September 1977, March 1991, April 1991, October 1991, and 
December 1991; also see VA x-rays dated in January 1982 and 
March 1991.  The diagnoses included tendinitis, bursitis, 
synovial osteochondromatosis, and degenerative joint disease.  
Id.

At a November 1993 VA examination, the veteran complained of 
periodic left shoulder pain and limited range of motion since 
1969.  He reported that, since that time, his left shoulder 
had been treated with physical therapy, pain medication, and 
cortisone injections.  On examination, the veteran had acute 
tenderness over the anterior aspect of the glenohumeral joint 
area.  Painless active range of motion was performed as 
follows:  forward flexion from 0 to 75 degrees, abduction 
from 0 to 30 degrees, and external rotation from 0 to 65 
degrees.  Group muscle strength ranged from 4.5/5 to 5/5 in 
shoulder flexion, abduction, and extension.  Left shoulder x-
rays revealed extensive degenerative changes.  The diagnosis 
was residuals of traumatic degenerative joint disease with 
varus deformity.

At a June 1996 VA examination, the veteran reported a history 
of left shoulder calcific tendinitis.  He complained of 
diminished range of motion, as well as episodic pain.  
However, he denied experiencing numbness, tingling, or 
paresthesia in the left upper extremity.  He also reported 
that he had undergone at least one cortisone injection.  On 
examination, range of motion studies disclosed "severe" 
limitation of motion with forward flexion to 90 degrees, 
abduction to 90 degrees, and no external or internal 
rotation.  He also had significant pain with hyper-adduction 
(with the arm across the chest).  There was also tenderness 
on the anterior aspect of his shoulder.  However, no 
ligamentous instability was noted.  The diagnosis was severe 
calcific tendinitis with adhesive capsulitis of the left 
shoulder.

Lastly, the veteran appeared for a VA examination in May 
1999.  He continued to complain of left shoulder pain.  
Specifically, he reported that the shoulder pain was diffuse 
and located in the anterior and posterior aspect of the 
shoulder.  On examination, range of motion studies of the 
left shoulder disclosed 90 of degrees forward flexion, 80 
degrees of abduction, and 5 degrees of external rotation.  
Moreover, he could internally rotate and adduct to only the 
Sl body.  (In comparison, range of motion studies of the 
right shoulder disclosed 180 degrees of forward flexion, 30 
degrees of external rotation, and 90 degrees of abduction.  
Moreover, he could internally rotate and adduct to T-10.).  
X-rays revealed end-stage degenerative disease of his left 
shoulder.  The diagnosis was end-stage degenerative disease 
of the left shoulder.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  In 
addition, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, 12 Vet. App. 119 (1999).

Historically, service connection has been granted for left 
shoulder degenerative arthritis which was evaluated by the RO 
as 20 percent disabling under Diagnostic Code 5201 
(limitation of motion of the arm).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999) (arthritis is to be rated on the 
basis of limitation of motion).

Initially, the Board notes that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Id.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id. 

Because the veteran is right-hand dominant, a higher 
evaluation is warranted when limitation of motion of the 
minor arm is to 25 degrees from the side (30 percent) 
(Diagnostic Code 5201), or when there is ankylosis of the 
scapulohumeral articulation of the minor arm, between 
favorable and unfavorable (30 percent), or when there is 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees from side (40 percent) 
(Diagnostic Code 5200).  A higher rating would also be 
warranted for fibrous union of the humerus of the minor arm 
(40 percent), nonunion of the humerus (false flail joint) of 
the minor arm (50 percent), or loss of head of the humerus 
(flail shoulder) of the minor arm (70 percent) (Diagnostic 
Code 5202).  38 C.F.R. § 4.71a (1999).

Given the evidence described above, especially the severe 
loss of motion and the objective evidence of pain reported by 
the VA examiners, the Board finds that a 30 percent 
evaluation may be assigned for a disability that equates to 
limitation of motion of the minor arm to 25 degrees from the 
side.  Diagnostic Code 5201.  Specifically, at the November 
1993 VA examination, the examiner opined that the range of 
motion of the veteran's left shoulder was 0 to 75 degrees of 
forward flexion, 0 to 30 degrees of abduction, and 0 to 65 
degrees of external rotation.  Thereafter, at the June 1996 
examination, it was observed that the veteran's left shoulder 
had no external or internal rotation.  However, the left 
shoulder had slightly improved forward flexion (to 90 
degrees) and abduction (to 90 degrees).  Subsequently, at the 
most recent VA examination, the examiner opined that the 
range of motion of the veteran's left shoulder was limited to 
90 of degrees forward flexion, 80 degrees of abduction, 5 
degrees of external rotation, and he could only internally 
rotate and adduct to the Sl body.  Tellingly, normal range of 
motion the left shoulder is 0 to 180 degrees of flexion, 0 to 
180 degrees of adduction, 0 to 90 degrees of external 
rotation, and 0 to 90 degrees of internal rotation.  
38 C.F.R. § 4.71, Plate I (1999).  Moreover, the June 1996 
examiner reported that the veteran had significant pain with 
hyper-adduction as well as tenderness on the anterior aspect 
of his shoulder.  In addition, the May 1999 examiner reported 
that, in comparison, the right shoulder's range of motion was 
significantly better (i.e., 180 degrees of forward flexion, 
30 degrees of external rotation, 90 degrees of abduction, and 
the right shoulder could internally rotate and adduct to T-
10).  Although the range of motion shown on examination is 
not so bad as abduction limited to 25 degrees from the side, 
when considering functional limitations due to pain and the 
other factors as identified in 38 C.F.R. §§ 4.40, 4.45 
(1999), the veteran's symptoms suggest difficulties that more 
nearly approximate the criteria for a higher (30 percent) 
evaluation under Diagnostic Code 5201.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain); 38 C.F.R. 
§ 4.7 (1999).  Accordingly, given the pain with activity, the 
Board finds that the evidence, both positive and negative, is 
at least in equipoise, and, granting the veteran the benefit 
of the doubt in this matter, concludes that a higher 
evaluation is warranted, but no more than 30 percent.

Whether evaluating the veteran's disability under Diagnostic 
Code 5200 or 5202 a higher evaluation is not warranted.  
Specifically, as for whether a higher evaluation may be 
assigned under Diagnostic Code 5200, the Board notes that, 
while the June 1996 examiner diagnosed the veteran with 
calcific tendinitis with adhesive capsulitis and May 1999 x-
rays revealed end stage degenerative joint disease, the 
veteran's claims file does not contain a diagnosis of 
ankylosis of the left shoulder causing abduction to be 
limited to 25 degrees from the side.  (Ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)  In the absence of ankylosis, the 
Board may not rate his service-connected left shoulder 
disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Consequently, a higher evaluation is not warranted 
for the veteran's left shoulder disability under Diagnostic 
Code 5200.

Similarly, the Board notes that there is no suggestion in the 
record that the veteran's left humerus ever demonstrated 
fibrous union, nonunion, or had loss of head.  See VA x-rays 
and/or examination reports dated in November 1993, June 1966, 
and May 1999.  There being no demonstrable humerus 
impairment, a higher evaluation is not warranted for the 
veteran's service-connected left shoulder disability under 
Diagnostic Code 5202. 

Lastly, while it might be argued that the Board's analysis 
should include consideration of whether a higher evaluation 
is warranted due to the veteran's complaints of pain, the 
Board notes that, where, as here "the appellant is already 
receiving the maximum disability rating" for limitation of 
motion, further consideration of the provisions of DeLuca, 
supra, is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).

The Board, in reaching the conclusions above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  However, while a lay witness can 
report the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, must provide evidence 
requiring medical knowledge.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Therefore, the Board finds that, the 
preponderance of the evidence is against the claim for an 
evaluation greater than 30 percent for degenerative arthritis 
of the left shoulder.  This is true throughout the period of 
time during which his claim has been pending.  Fenderson, 
supra.


ORDER

A 30 percent evaluation for service-connected degenerative 
arthritis of the left shoulder is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



REMAND

What is significant about the rating criteria applicable to 
the veteran's left knee arthritis is that limitation of 
motion is a pertinent aspect of the evaluation.  38 C.F.R. 
§ 4.71a (1999).  Given such a evaluation requirement, 
consideration must now be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  DeLuca, supra.  (As stated 
above, evaluation of musculoskeletal disorders rated on the 
basis of limitation of motion require consideration of 
functional losses due to pain, etc.).  Specifically, when 
evaluating musculoskeletal disability, it should be 
remembered that "a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40 (1999).  
In DeLuca v. Brown, the Court noted that the VA examination 
relied on to evaluate the veteran's disability had merely 
included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that an 
evaluation examination must include a "full description of 
the effects of disability upon the person's ordinary 
activity."  DeLuca, at 206 (Emphasis added).  In order to 
effectuate this requirement, the Court explained that, when 
the pertinent diagnostic criteria provide for an evaluation 
on the basis of loss of range of motion, determinations 
regarding functional loss are to be "'portray[ed]' (§ 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id.  This is what is 
now required in the veteran's case.

When seen by VA in June 1996 and May 1999, the veteran's 
complaints of chronic left knee pain were noted.  
Additionally, clinical findings relative to his left knee 
were made.  Specifically, the June 1996 examiner reported 
that range of motion studies disclosed left knee motion of -
10 degrees to 110 degrees with severe varus deformity.  It 
was also reported that he had a moderate amount of medial 
joint-line tenderness and significant crepitus.  X-rays 
revealed tri-compartmental advance degenerative disease of 
the left knee.  Similarly, when examined by VA in May 1999, 
range of motion studies disclosed left knee motion of -15 
degrees extension (i.e., a 15-degrees flexion contracture) to 
100 degrees of flexion.  It was also reported that left knee 
was tender diffusely throughout the joint line, had a large 
amount of varus, and had both more medial joint line 
tenderness than lateral.  X-rays revealed end stage 
degenerative joint disease.  A total knee replacement was 
recommended.  However, no attempt was made to quantify the 
veteran's pain at either of these examinations in terms that 
can be used to apply the pertinent evaluating criteria.  
Consequently, it may be said that the examination reports 
were not responsive to the mandate of DeLuca that the 
examiner express the functional losses experienced by the 
veteran in terms that can be used to apply the criteria of 
the applicable diagnostic codes.  For example, while a 
veteran may have almost normal range of motion demonstrated 
in a clinical setting, his functional loss due to pain or 
flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, he 
must be evaluated accordingly.  The only way to apply this 
rule is for the examiner to provide his/her best judgment as 
to the level of disability caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.

Moreover, the Board notes that, while a November 1993 VA 
examiner opined that the veteran's left knee had laxity, no 
opinion as to the severity of the left knee subluxation or 
lateral instability, if any, was provided at either of the 
more recent VA examinations.

Therefore, because governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran, a remand for a VA 
examination to ascertain the degree of left knee impairment 
is required.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 
6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (1999).

These issues are REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  
38 C.F.R. § 3.159 (1999).

2.  The veteran should be scheduled for a 
VA orthopedic evaluation.  The examiner 
should review the claim's file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his left knee 
arthritis and instability, including 
problems such as pain, incoordination, 
weakness, fatigability, abnormal 
movements, etc.  See 38 C.F.R. §§ 4.40, 
4.45 (1999).  The examiner should 
identify each functional debility 
legitimately experienced by the veteran 
due to service-connected disability.  
Functional losses, other than 
instability, should be equated with 
additional loss in range of motion due to 
these factors.  See DeLuca, supra.  If it 
is not possible to equate the 
difficulties affecting the left knee with 
addition loss in range of motion, the 
examiner should specifically state so.  
The examiner should also state whether 
the veteran's left knee has subluxation 
or lateral instability, and if so, 
whether it is "severe," "moderate," or 
"slight."

3.  The RO should then review the claims 
regarding the left knee.  Particular 
consideration should be given by the RO 
to the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.71, 4.71a, 4.118 (1999) and the 
precepts of DeLuca, supra.  Consideration 
should also be given to the possibility 
of "staged" ratings in accordance with 
Fenderson, supra.  If any benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



